                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                           CASE NO. 19-cr-00173-01

VERSUS                                             JUDGE DONALD E. WALTER

SEMARGO R COLLINS (01)                             MAGISTRATE JUDGE HORNSBY


                        REPORT AND RECOMMENDATION

       Upon the request of the District Judge, and with the written and oral consent of

Defendant, this matter came before the undersigned U.S. Magistrate Judge on August 28,

2019, for administration of a felony guilty plea under Rule 11 of the Federal Rules of

Criminal Procedure. Defendant was present with counsel, Ashley Renee Martin.

       After the hearing, it is the finding of the undersigned that: (1) Defendant is fully

competent to enter this guilty plea; (2) the plea agreement was properly signed and filed;

(3) Defendant freely and voluntarily waived his right to a grand jury indictment; (4)

Defendant entered a guilty plea to Count 1 of the Bill of Information, with a full

understanding of the nature of the charge and the maximum penalties; (5) Defendant made

a knowing and voluntary waiver of the right to a jury trial with the full assistance of

counsel; (6) the guilty plea is fully supported by the factual basis for each of the essential

elements of the offense; and (7) there are no unwritten side agreements between the parties.

Both the Government and Defendant waived their right to object to this Report and

Recommendation. Accordingly,
        It is recommended that the District Judge accept the guilty plea of Defendant in

accordance with the terms of the plea agreement filed in the record of these proceedings,

and that Defendant be adjudged guilty of the offense charged in Count 1 of the Bill of

Information.

        It is further recommended that, pursuant to the parties’ waiver of their right to object,

that the District Judge immediately adopt this Report and Recommendation without

passage of the customary delays.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 29th day of August,

2019.




                                          Page 2 of 2
